PER CURIAM.
The petitioners here seek an alternative writ of mandamus from this Court directing the respondents who constitute the Dade County Canvassing Board pursuant to the provisions of Sections 102.166 and 102.-167, Florida Statutes 1967, F.S.A., to examine the counters on each voting machine used in the second primary election in Dade County, Florida and determine whether the returns correctly reflect the votes cast in the election for United States Senator in said County.
Serious questions have been raised concerning the jurisdiction of this Court to entertain these proceedings (see State ex rel. Wedgworth Farms, Inc. v. Thompson, Fla., 101 So.2d 381; State ex rel. Winton v. Town of Davie, Fla., 127 So.2d 671 and State ex rel. Clendinen v. Dekle, Fla., 173 So.2d 452) but it is apparent from the disclosures of the petition that it is the intention of the respondents constituting the Dade County Canvassing Board to erase the counters on all of said machines beginning at 5 o’clock p. m., Friday, June 7th, unless this Court directs otherwise. The erasure of such counters would render these proceedings moot and would in effect prevent this Court, in the event it determines it has jurisdiction, from the complete exercise thereof.
Upon consideration of the matter and pursuant to Article V, Section 4(2) which provides “the Supreme Court may issue all writs necessary or proper to the complete exercise of its jurisdiction”, the respondents in this cause are hereby directed to refrain from in any way erasing the results of said second primary election on any voting machine used therefor in Dade County, Florida until the further order of this Court.
This order shall become effective instanter and service thereof shall be made by telegram directed to each of the respondents herein and by telephone by the Clerk or Deputy Clerk of this Court. In addition thereto, the contents of this order shall be made known in the same manner to the petitioners herein and to the attorneys for all parties including Mr. Thomas Britton, the attorney for Dade County.
Further argument in this cause will be heard by this Court on the question of jurisdiction and the propriety of the issuance of the alternative writ on Wednesday, 12 June 1968, at 2:30. All parties are directed to have briefs ready for filing at said time. Thirty minutes to the side shall be allowed.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW and ADAMS, JJ., concur.
THORNAL, J., dissents in part with opinion.
ERVIN, J., dissents and agrees with THORNAL, J.